1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    JOHN MILLER,                                        Case No. 3:17-cv-00121-MMD-WGC

7                                     Plaintiff,                     ORDER
           v.
8
     UNITED STATES OF AMERICA,
9
                                  Defendant.
10

11   I.     SUMMARY

12          Plaintiff John Miller sued Defendant the United States of America for wrongful

13   termination from his employment as a police officer with the Reno-Sparks Indian Colony

14   (“the Tribe”). Before the Court are Defendant’s motion to dismiss (“Motion”) (ECF No. 39)

15   and Plaintiff’s motion for leave to file a proposed third amended Complaint (“TAC”)

16   (“Motion to Amend”) (ECF No. 57).1 Because the Court lacks subject matter jurisdiction

17   over Plaintiff’s case, and as explained below, the Court will grant Defendant’s Motion. The

18   Court will also deny Plaintiff’s Motion to Amend because his proposed TAC (ECF No. 57-

19   1) does not cure his case’s jurisdictional defects.

20   II.    BACKGROUND

21          Plaintiff filed a Complaint against Defendant under the Federal Tort Claims Act

22   (“FTCA”) based on allegations that he was wrongfully terminated by the Tribe. (ECF No.

23   1.) Plaintiff moved to amend his Complaint (ECF No. 24) in response to the United States’

24   motion to dismiss it (ECF No. 9). The Court denied Plaintiff’s first motion to amend without

25   prejudice because his proposed first amended Complaint (“FAC”) contained certain

26   deficiencies. (ECF No. 29 at 3-6.) The Court also granted Plaintiff leave to file a second

27

28
            1
             The Court has also reviewed the parties’ responses and replies (ECF Nos. 44, 51,
     60, 63).
1    amended Complaint (“SAC”), and denied Defendant’s initial motion to dismiss as moot.

2    (Id. at 6.) Plaintiff then filed a SAC. (ECF No. 32.) Next, Defendant moved to dismiss the

3    SAC—Defendant’s Motion. (ECF No. 39.) Before the Court ruled on Defendant’s Motion,

4    Plaintiff filed the Motion to Amend. (ECF No. 57.) Plaintiff attached a proposed TAC to his

5    Motion to Amend. (ECF No. 57-1.) In opposing Plaintiff’s Motion to Amend, Defendant

6    argues, inter alia, that the TAC fails—to establish subject matter jurisdiction or state a

7    claim—for many of the same reasons that the SAC allegedly fails. (ECF No. 60 at 8-10.)

8           Plaintiff’s claims against Defendant change somewhat between the SAC and the

9    proposed TAC because Plaintiff obtained additional evidence of Defendant’s alleged

10   wrongdoing. In the SAC, Plaintiff alleges the following causes of action: (1) wrongful

11   termination by retaliatory discharge under the FTCA; (2) wrongful termination in bad faith

12   under the FTCA; and (3) wrongful termination/tortious discharge under the FTCA. (ECF

13   No. 32 at 10-18.) In the proposed TAC, Plaintiff alleges the same three causes of action

14   as in the SAC, plus causes of action for negligence and gross negligence under the FTCA.

15   (ECF No. 57-1 at 12-22.) The claimed reason for these additions follows.

16          The Tribe said in a termination letter that it fired Plaintiff because he submitted an

17   unemployment claim while employed by the Tribe. (ECF No. 32-8 at 2.) Plaintiff responds

18   that the Tribe wrongfully terminated him because he was the victim of identity theft—

19   someone else applied for unemployment benefits in his name. (ECF No. 57-1 at 9-11.)

20   Plaintiff further explains that he seeks to add the negligence causes of action under the

21   FTCA to his proposed TAC because he learned after filing his SAC that someone at the

22   applicable Nevada state agency called the Tribe and told them Plaintiff was the victim of

23   identity theft regarding the unemployment benefits claim after Plaintiff was fired, but while

24   he was appealing his termination. (ECF No. 57 at 2-4.)

25          Other factual elements of Plaintiff’s claims remain consistent from his Complaint

26   through his proposed TAC. Plaintiff worked for the Tribe as a police officer. (ECF No. 57-

27   1 at 3.) Plaintiff, who is white, generally alleges that he was harassed by his supervisor

28   because of his “race, sex, perceived sexual orientation, and temporary physical

                                                  2
1    disabilities.” (Id. at 8.) For example, his supervisor allegedly declined to give Plaintiff an

2    undershirt he was distributing to other officers because he was “the wrong color of skin.”

3    (Id.; see also id. at 68.) Plaintiff’s supervisor also allegedly repeatedly changed the

4    background of his computer to display a pattern made up of the logo of the “Chicago

5    L.G.P.A. Gay Officer’s Action League.” (Id. at 8.) Further, Plaintiff understood that he

6    would only be a probationary employee for 90 days, but his supervisor gave him an

7    untimely performance evaluation and extended that probationary period to one year

8    because Plaintiff allegedly filled out reports incorrectly. (Id. at 8; see also id. at 75-77.)

9           Plaintiff unsuccessfully tried to remedy this harassment and alleges he was fired in

10   retaliation for trying. He argues the Tribe’s citation of his application for unemployment

11   benefits that turned out to be false when it fired him was merely a pretext to conceal that

12   the Tribe was firing him in retaliation for speaking out about his mistreatment. (Id. at 7-11.)

13   Plaintiff complained about workplace discrimination and harassment by his supervisor to

14   the Tribe’s Chief of Police, but the Chief missed a meeting regarding Plaintiff’s complaints

15   and generally did not take them seriously. (Id. at 8.) Plaintiff also submitted a harassment

16   claim to a Tribal Administrator, and unsuccessfully appealed his supervisor’s decision to

17   impose an extended probationary period. (Id. at 8-9.) Further, Plaintiff unsuccessfully

18   appealed his termination, and alleges that the Tribe violated its own policies during the

19   termination process. (Id. at 9-11.)

20   III.   DISCUSSION

21          Plaintiff sued Defendant rather than the Tribe because the Tribe manages its police

22   force through a contract with the Bureau of Indian Affairs (“BIA”) that designates Plaintiff’s

23   supervisor and the other tribal employees relevant to his claims as federal government

24   employees for the limited purpose of FTCA liability. (Id. at 3-4.) However, this arrangement

25   contributes to jurisdictional issues for Plaintiff that appear to leave him without a remedy

26   for his alleged wrongful termination before this Court—regardless of the merits of his

27   factual allegations. These jurisdictional issues are equally fatal to both his SAC and

28

                                                     3
1    proposed TAC.2 Thus, the Court must grant Defendant’s Motion and deny Plaintiff’s Motion

2    to Amend.

3           A.      LEGAL STANDARD

4           Federal courts are courts of limited jurisdiction. See Owen Equip. & Erection Co. v.

5    Kroger, 437 U.S. 365, 374 (1978). A federal court is presumed to lack jurisdiction in a case

6    unless the contrary affirmatively appears. See Stock West, Inc. v. Confederated Tribes of

7    the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989) (citation omitted). Rule

8    12(b)(1) of the Federal Rules of Civil Procedure allows defendants to seek dismissal of a

9    claim or action for a lack of subject matter jurisdiction. Although the defendant is the

10   moving party in a motion to dismiss brought under Rule 12(b)(1), the plaintiff is the party

11   invoking the court’s jurisdiction. As a result, the plaintiff bears the burden of proving that

12   the case is properly in federal court. See In re Ford Motor Co., 264 F.3d 952, 957 (9th Cir.

13   2001) (citing McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189 (1936)).

14   “Because subject matter jurisdiction goes to the power of the court to hear a case, it is a

15   threshold issue and may be raised at any time and by any party.” Mallard Auto. Grp., Ltd.

16   v. United States, 343 F. Supp. 2d 949, 952 (D. Nev. 2004) (citing Fed. R. Civ. P. 12(b)(1)).

17          B.      ANALYSIS

18          The Court will grant Defendant’s Motion because Plaintiff’s claims are barred under

19   the FTCA’s discretionary function exception. The Court therefore lacks subject matter

20   jurisdiction over Plaintiff’s case.

21          While Plaintiff’s precise claims against Defendant have shifted during this case, his

22   core allegation was and remains that he was wrongfully terminated from his employment

23   as a tribal police officer. Further, Plaintiff sued Defendant, and would maintain suit in his

24   TAC, entirely under the FTCA.

25          The FTCA removes the United States’ sovereign immunity from suits in tort for

26   “‘injury or loss of property, or personal injury or death caused by the negligent or wrongful

27
            2
28          As noted, the claims in the proposed TAC are all based on the FTCA. See
     discussion supra Section II.
                                             4
1    act or omission’ of federal employees acting within the scope of their employment.” Levin

2    v. United States, 133 S. Ct. 1224, 1228 (2013) (quoting 28 U.S.C. § 1346(b)(1)). The result

3    of the FTCA is that the United States is liable “‘to the same extent as a private individual

4    under like circumstances,’ § 2674, under the law of the place where the tort occurred, §

5    1346(b)(1), subject to enumerated exceptions to the immunity waiver, §§ 2680(a)-(n).” Id.

6            The FTCA’s exceptions include—as relevant here—the discretionary function

7    exception. See 28 U.S.C. § 2680(a). Under this exception, the government is not liable

8    for:

9           “[a]ny claim based upon an act or omission of an employee of the
            Government exercising due care, in the execution of a statute or regulation,
10          whether or not such statute or regulation be valid, or based upon the
            exercise or performance or the failure to exercise or perform a
11          discretionary function or duty on the part of a federal agency or an
            employee of the Government, whether or not the discretion involved
12          be abused.”

13   Id. (emphasis added). There is a two-part test for determining whether the discretionary

14   function exception applies: (1) whether the challenged actions involve any element of

15   judgment or choice; and (2) whether that judgment is of the kind that the discretionary

16   function exception was designed to shield. See United States v. Gaubert, 499 U.S. 315,

17   322–23 (1991). If the exception applies to a plaintiff’s claims, the court must dismiss them

18   for lack of jurisdiction. See Vickers v. United States, 228 F.3d 944, 949 (9th Cir. 2000).

19          Defendant has satisfied both parts of this test because the core decision from which

20   all of Plaintiff’s claims flow was the Tribe’s decision to fire Plaintiff. “[D]ecisions relating to

21   the hiring, training, and supervision of employees usually involve policy judgments of the

22   type Congress intended the discretionary function exception to shield.” Id. at 950; see also

23   Sydnes v. United States, 523 F.3d 1179, 1187 (10th Cir. 2008) (“A federal agency’s

24   decision to terminate or request the termination of an employee involves an element of

25   choice and is the kind of decision that implicates policy concerns relating to accomplishing

26   the agency’s mission. The plaintiffs’ suit against the United States, however strong it may

27   be on the merits, is therefore barred by the discretionary function exception to the FTCA .

28   . .”); Daly v. Dep’t of Energy, 741 F. Supp. 202, 206 (D. Colo. 1990) (“Employment

                                                     5
1    decisions are discretionary, within the meaning of the FTCA’s discretionary function

2    exception. Therefore they are not reviewable by litigation under the FTCA.”); Dahlstrom v.

3    United States, Case No. 16-cv-1874-RSL, 2018 WL 1046829, at *1-*2 (W.D. Wash. Feb.

4    26, 2018). Thus, the discretionary function exception to the FTCA applies here, rendering

5    the Court without jurisdiction over Plaintiff’s claims.

6           Plaintiff argues the discretionary function doctrine does not apply because the

7    Tribe’s discretion in deciding to fire him was constrained by mandatory BIA and Tribe

8    procedures regarding employee termination that the Tribe did not follow. (ECF No. 44 at

9    13-15.) Defendant counters that the policies Plaintiff relies on do not dictate whether

10   Plaintiff should be fired, but merely outline how the termination process should proceed.

11   (ECF No. 51 at 5-6.) Thus, Defendant argues, the discretionary function exception applies.

12   (Id.) The Court agrees with Defendant. Plaintiff has not pointed to any federal authority

13   indicating that the Tribe did not retain full discretion over the ultimate decision of whether

14   to fire him. See Sydnes, 523 F.3d at 1184 (“To overcome the discretionary function

15   exception and thus have a chance of establishing a waiver of sovereign immunity, plaintiffs

16   must show that the federal employee’s discretion was limited by ‘a federal statute,

17   regulation, or policy[.]’”) (citation omitted, emphasis in original); see also Big Owl v. United

18   States, 961 F. Supp. 1304, 1308-09 (D.S.D. 1997) (determining that decision not to renew

19   contract of tribal teacher fell within discretionary act exception even though school board

20   did not follow the procedures outlined in its handbook); see also Dahlstrom, 2018 WL

21   1046829, at *2 (rejecting argument that sources including tribal employee handbook

22   sufficiently constrained discretion to waive the government’s immunity from suit).

23          In sum, the Court lacks subject matter jurisdiction over Plaintiff’s FTCA claims as

24   alleged in the SAC and the proposed TAC. Accordingly, the Court will grant Defendant’s

25   Motion and deny Plaintiff’s Motion to Amend.

26   IV.    CONCLUSION

27          The Court notes that the parties made several arguments and cited to several cases

28   not discussed above. The Court has reviewed these arguments and cases and determines

                                                    6
1    that they do not warrant discussion as they do not affect the outcome of the motions before

2    the Court.

3            It is therefore ordered that Defendant’s motion to dismiss (ECF No. 39) is granted.

4    Because the Court lacks subject matter jurisdiction over it, Plaintiff’s case is dismissed in

5    its entirety without prejudice.

6            It is further ordered that Plaintiff’s motion for leave to file a proposed third amended

7    Complaint (ECF No. 57) is denied.

8            The Clerk is directed to enter judgment in accordance with this order and close this

9    case.

10

11           DATED THIS 26th day of November 2018.

12

13
                                                         MIRANDA M. DU
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    7
